DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “3MC” renders claims reading upon said term indefinite. The term “3MC” is not defined in the claims or specification. Said term would not convey a chemical structure, name, or the like. In the absence of a definition, one of ordinary skill in the art would not have been apprised of the metes and bounds of the instant invention(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-16, 18-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambati et al. WO 2016/138425 A1 (Ambati); Zhang et al. FEBS Open Bio (2018), Vol. 8, pages 325-331 (Zhang); and Lieberthal et al. Osteoarthritis and Cartilage (2015), Vol. 23, No. 11, pages 1825-1834 (Lieberthal) in combination.
Claims 1-5 are drawn to a method for treating an articulating joint disorder, comprising systemically administering to a subject a nucleoside reverse transcriptase inhibitor (NRTI).
Claims 7-15 are drawn to a method for treating an aging-associated joint disorder, comprising systemically administering to a subject a nucleoside reverse transcriptase inhibitor (NRTI). 
Claims 16, 18-19, and 21 are drawn to a method for treating a post-traumatic osteoarthritis (PTOA) injury, comprising systemically administering to a subject a nucleoside reverse transcriptase inhibitor (NRTI).
Ambati relates to compounds and compositions comprising a nucleoside and/or a nucleoside reverse transcriptase inhibitor (NRTI) [0002]. Exemplary compositions are comprised of compounds including, but not limited to, stavudine (d4T), lamivudine (3TC), cordycepin, azidothymidine (AZT), abacavir (ABC), chemical derivatives thereof (e.g., methoxy-derivatives to abrogate phosphorylation), and the like [00121]. Ambati further teaches that the compositions may be administered to treat various forms of arthritis, including rheumatoid arthritis and reactive arthritis (claim 29; [00164]). The “subject” of administration can be human or non-human [00117]. The term “subject” does not denote a particular age or sex. Thus, adult and newborn subjects, as well as fetuses, whether male or female, are intended to be covered. It was hypothesized that if NRTIs function as 
Ambati differs from the instantly claimed invention in that Ambati 1) does not exemplify a method for treating an articulating joint disorder; 2) does not explicitly teach a method wherein the joint disorder comprises osteoarthritis (OA); 3) does not explicitly teach a method for treating an age-associated joint disorder; and 4) does not explicitly teach a method for treating a post-traumatic osteoarthritis (PTOA) injury; however, these deficiencies would have been obvious in view of the teachings of Zhang and Lieberthal in combination.
In the instant case, the references may be combined to show obviousness because Ambati, Zhang, and Lieberthal are each drawn to the treatment of various forms of arthritis. They are from the same field of endeavor, and/or are reasonably pertinent to a method for treating an articulating joint disorder, an aging-associated joint disorder, and/or a post-traumatic osteoarthritis (PTOA) injury.
Zhang teaches that the purinergic P2X7 receptor (P2X7R) acts as an important regulator in inflammation- and pain-associated diseases, including osteoarthritis (OA) (pages 325-326). Recent evidence showed that P2X7R is involved in skeletal remodeling and mechanotransduction. In P2X7R-knockout mice, not only was periosteal bone formation decreased in long bones without a difference in length, but also osteogenesis caused by mechanical loading was ameliorated. Zhang teaches that the study confirmed that suppression of miR-373 results in chondrocyte proliferation and inflammation by inducing P2X7R expression (page 330). Inhibition or depletion of P2X7R could 
Lieberthal teaches that inflammation is a variable feature of osteoarthritis (OA), associated with joint symptoms and progression of disease (Abstract). Signs of inflammation can be observed in joint fluids and tissues from patients with joint injuries at risk for development of post-traumatic osteoarthritis (PTOA). Furthermore, inflammatory mechanisms are hypothesized to contribute to the risk of OA development and progression after injury. Animal models of PTOA have been instrumental in understanding factors and mechanisms involved in chronic progressive cartilage degradation observed after a predisposing injury. Specific aspects of inflammation observed in humans, including cytokine and chemokine production, synovial reaction, cellular infiltration and inflammatory pathway activation, are also observed in models of PTOA. Many of these models are now being utilized to understand the impact of post-injury inflammatory response on PTOA development and progression, including risk of progressive cartilage degeneration and development of chronic symptoms post-injury. As evidenced from these models, a vigorous inflammatory response occurs very early after joint injury but is then sustained at a lower level at the later phases.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).

It would have also been obvious to one of ordinary skill in the art to administer a NRTI to treat a subject having osteoarthritis. As set forth supra, Ambati teaches that NRTIs might be broadly useful in other animal models of disease that are also driven by P2X7 [00186]. Zhang teaches that the purinergic P2X7 receptor (P2X7R) acts as an important regulator in inflammation- and pain-associated diseases, including osteoarthritis (OA) (pages 325-326). Recent evidence showed that P2X7R is involved in skeletal remodeling and mechanotransduction. In P2X7R-knockout mice, not only was periosteal bone formation decreased in long bones without a difference in length, but also osteogenesis caused by mechanical loading was ameliorated. Thus, it would have been obvious to treat a subject having osteoarthritis by administering a NRTI as P2X7 receptor acts as an important regulator in inflammation- and pain-associated diseases, including osteoarthritis (OA) as Ambati teaches that NRTIs may be broadly useful in other animal models of disease that are also driven by P2X7.
It would have been prima facie obvious to treat an age-associated joint disorder via the administration of a NRTI as Ambati explicitly teaches the term “subject” does not 
It would have been further obvious to treat a PTOA injury via administration of a NRTI. As set forth supra, Ambati teaches that a NRTI may be administered to treat various forms of arthritis, including rheumatoid arthritis and reactive arthritis (claim 29; [00164]). Ambati teaches that NRTIs might be broadly useful in other animal models of disease that are also driven by P2X7 [00186]. Zhang teaches that the purinergic P2X7 receptor (P2X7R) acts as an important regulator in inflammation- and pain-associated diseases, including osteoarthritis (OA) (pages 325-326). One would have been motivated with a reasonable expectation of success in view of the teachings of Lieberthal. Lieberthal teaches that inflammation is a variable feature of osteoarthritis (OA), associated with joint symptoms and progression of disease (Abstract). Signs of inflammation can be observed in joint fluids and tissues from patients with joint injuries at risk for development of post-traumatic osteoarthritis (PTOA). Thus, one would have had a reasonable expectation of success in treating osteoarthritis including osteoarthritis caused by traumatic injury as the cited prior art in combination suggests that NRTIs may be useful to treat various forms of arthritis, including rheumatoid arthritis and reactive arthritis.
Regarding the clauses “wherein the NRTI inhibits…osteoarthritis markers”, “wherein the osteoarthritis markers…or interferon type 1 (IFN)”, “wherein the NRTI promotes…anabolic markers”, “wherein the anabolic markers…(COL2A1)”, and “wherein said PTOA results…soft-tissue tears”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a 
All of the instant limitations are taught by the combination of Ambati, Zhang, and Lieberthal. A person of ordinary skill in the art would have had a reason to combine the teachings of Ambati, Zhang, and Lieberthal. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Ambati, Zhang, and Lieberthal. Thus, claims 1-5, 7-16, 18-19, and 21 would have been obvious based on the preponderance of the evidence.

Conclusion
Claims 1-16 and 18-21 are pending. Claims 1-16 and 18-21 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/